HUNSTEIN, Chief Justice,
concurring in part and dissenting in part.
While I agree that the trial court erred in conducting Goodman’s trial at a facility other than the county courthouse, I dissent because the majority improperly places the burden on the defendant to show that she was harmed by the State’s failure to obtain her consent. At the time of Goodman’s trial, state law required the consent of the accused before a cri minal jury trial could occur in a facility other than the courthouse. See Ga. L. 1998, p. 1159, § 2 (current version at OCGA § 15-6-18 (c) (1) (2012)). In a previous case, we determined that the consent must be established by the record, rejecting the argument that “the mere absence of any objection by the accused to proceedings conducted in such alternate or additional facilities is sufficient to show compliance” with the statute. Purvis v. State, 288 Ga. 865, 870, n. 9 (708 SE2d 283) (2011). Here, neither the trial court nor the prosecutor obtained the consent of Goodman to conduct her trial at the former Morgan County Senior Center. Because the State *89did not comply with the plain language of the statute requiring Goodman’s consent, I dissent to Division 2.
Decided May 6, 2013
Reconsideration denied June 3, 2013.
John W. Donnelly, for appellant.
Fredric D. Bright, District Attorney, Alison T. Burleson, Assistant District Attorney, Samuel S. Olens, Attorney General, Patricia B. Attaway Burton, Deputy Attorney General, Paula K. Smith, Senior Assistant Attorney General, Clint C. Malcolm, Assistant Attorney General, for appellee.